NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted June 15, 2016 *
                                  Decided June 15, 2016

                                          Before

                            DIANE P. WOOD, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge


No. 16-1497

JAMES A. MUDD,                                     Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Northern District of Indiana,
                                                   Fort Wayne Division.
      v.
                                                   No. 1:10-CV-52
ALLEN COUNTY WAR
MEMORIAL COLISEUM,                                 William C. Lee,
    Defendant-Appellee.                            Judge.

                                        ORDER

       James Mudd appeals from the denial of what he calls a “Motion for Clarification
and Correct Errors.” This submission relates to Mudd’s unsuccessful effort nearly five
years earlier to reopen a claim of employment discrimination that had ended in a
settlement. We affirm the district court’s ruling.




      *  After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 16-1497                                                                              Page 2

        Mudd worked at the War Memorial Coliseum in Fort Wayne, Indiana. In 2010 he
sued the Coliseum’s board of trustees claiming employment discrimination, but the
parties settled before the close of discovery, and the district court granted a joint motion
to dismiss with prejudice. Ten months later, in May 2011, Mudd moved under Federal
Rule of Civil Procedure 60(b) to reopen the suit because, he asserted, the defendant had
fraudulently withheld an e-mail written by the assistant operations manager opining
that Mudd had been treated unfairly by his immediate supervisor. This e-mail, Mudd
argued, should have been disclosed during discovery. The district court denied this
motion, and we dismissed Mudd’s appeal from that decision for nonpayment of the
appellate fees. Mudd’s current submission asks the district court to “clarify” whether
the defendant had committed fraud by not disclosing the e-mail and also argues that
the court should have granted his earlier motion. The district court understood the
filing to be another Rule 60(b) motion and denied it because, the court reasoned, Mudd
was rehashing the same issue presented years earlier. The court also warned Mudd
against any more frivolous filings.

       Rather than heed that advice, Mudd filed this frivolous appeal. His “Motion for
Clarification and Correct Errors” was years too late to be a legitimate motion under
Rule 60(b). See FED R. CIV. P. 60(c); Mendez v. Republic Bank, 725 F.3d 651, 657 (7th Cir.
2013); Berwick Grain Co. v. Ill. Dep’t of Agric., 189 F.3d 556, 559–60 (7th Cir. 1999). Instead,
as the district court recognized, Mudd simply was trying to engineer an untimely
appeal from the denial of his May 2011 motion, which is not a proper use of Rule 60(b).
See Banks v. Chi. Bd. of Educ., 750 F.3d 663, 667–68 (7th Cir. 2014); Gleash v. Yuswak,
308 F.3d 758, 761 (7th Cir. 2002); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir.
2000).

        We affirm the district court’s ruling and order Mudd to show cause within
14 days why he should not be sanctioned under Federal Rule of Appellate Procedure 38
for filing a frivolous appeal.